Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s amendment filed 11/4/2020 has been entered.  Claims 1-20 are pending. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim refers to “the first touch pad unit” without antecedent basis.

Claim Rejections - 35 USC § 102


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication 2016/0342243 to Kung.

Regarding claim 1, Kung teaches a touch display device comprising: 
a first substrate (see Fig. 12 bottom device 230); 
a display panel comprising a first electrode and a second electrode disposed on the first substrate, and a light-emitting layer located between the first electrode and the second electrode (see Fig. 12 display medium layer 220); 
an encapsulation layer disposed on the second electrode of the display panel (see Fig. 12 substrate device 210); 
a first touch electrode unit disposed on the encapsulation layer and extending in one of a first direction and a second direction intersecting with the first direction (see Fig. 12 third electrode layer 412); 
a first passivation layer disposed on the first touch electrode unit (see Fig. 12 second insulating layer 411); 

a second touch electrode unit disposed on the second substrate and extending in a remaining one of the first direction and the second direction (see Fig. 12 second electrode 542). 

Regarding claim 8, Kung teaches the touch display device of claim 1, wherein the first touch electrode unit is a touch driving electrode configured to apply a touch driving signal, and the second touch electrode unit is a touch sensing electrode configured to sense a touch (see paragraph 9). 

Regarding claim 9, Kung teaches the touch display device of claim 1, wherein the first passivation layer and the second substrate are interposed between the first touch electrode unit and the second touch electrode unit (see Fig. 12). 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over in view of U.S. Publication 2016/0342243 to Kung and U.S. Publication 2011/0074729 to Im.

Regarding claim 2, Kung teaches the touch display device of claim 1.  Kung does not teach wherein the first substrate is a plastic substrate and the second substrate is a film, wherein the touch display device further comprises a second passivation layer on the second touch electrode unit and an adhesive layer located between the first passivation layer and the second substrate, and wherein the first passivation layer and the second substrate are bonded to each other by the adhesive layer. 
However, Im teaches wherein the first substrate is a plastic substrate (see paragraph 14) and the second substrate is a film (see paragraph 18), wherein the touch display device further comprises a second passivation layer on the second touch electrode unit (see paragraph 40) and an adhesive layer located between the first passivation layer and the second substrate, and wherein the first passivation layer and the second substrate are bonded to each other by the adhesive layer (see paragraph 40).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to combine the adhesive layer and substrate materials as taught by Im with the touch 

Regarding claim 14, Kung teaches a method of manufacturing a touch display device, the method comprising: 
forming a display panel comprising first and second electrodes disposed on the first substrate and a light-emitting layer located between the first electrode and the second electrode (see Fig. 12 display medium layer 220); 
forming an encapsulation layer disposed on the second electrode of the display panel (see Fig. 12 substrate device 210); 
forming a first touch electrode unit extending in one of a first direction and a second direction intersecting with the first direction on the encapsulation layer (see Fig. 12 third electrode layer 412); 
forming a first passivation layer disposed on the first touch electrode unit (see Fig. 12 second insulating layer 411); 
forming a second touch electrode unit extending on the second substrate in a remaining one of the first direction and the second direction (see Fig. 12 second electrode 542);
bonding the first passivation layer and the second substrate to each other (see wire layer 534 or first insulating layer 513).
Kung does not teach by an adhesive layer.
However, Im teaches by an adhesive layer (see paragraph 40).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to combine the adhesive layer and substrate materials as taught by Im with the touch display of Kung for the purpose of simply replacing one substrate connection with another for predictable results.
. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over in view of U.S. Publication 2016/0342243 to Kung and U.S. Publication 2018/0136766 to Kim.

Regarding claim 12, Kung teaches the touch electrode film of claim 10.  Kung does not teach wherein the second substrate has a first touch pad unit groove at a position corresponding to the first touch pad unit.
However, Kim teaches wherein the second substrate has a first touch pad unit groove at a position corresponding to the first touch pad unit (see Fig. 14 and paragraph 86). 
It would have been obvious to a person having ordinary skill in the art to combine the touch pad unit fitting into a groove of the opposite substrate as taught by Kim with the touch display of Kung for the purpose of simply replacing one substrate connection with another for predictable results.

Claims 3-6, 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over in view of U.S. Publication 2016/0342243 to Kung and U.S. Publication 2013/0207922 to Gillmore.

Regarding claim 3, Kung teaches the touch display device of claim 1.  Kung does not teach further comprising: 

a second touch pad unit disposed on the second substrate and located on the same side surface as the first touch pad unit in the first substrate in one of the first direction and the second direction and connected to the touch driving circuit; 
a first touch line unit disposed on the encapsulation layer, electrically connected to the first touch electrode unit, and connected to the touch driving circuit through the first touch pad unit; and 
a second touch line unit disposed on the second substrate, electrically connected to the second touch electrode unit, and connected to the touch driving circuit through the second touch pad unit. 
However, Gillmore teaches a first touch pad unit disposed on the encapsulation layer and connected to a touch driving circuit (see Fig. 4 hot connection pads 430); 
a second touch pad unit disposed on the second substrate and located on the same side surface as the first touch pad unit in the first substrate in one of the first direction and the second direction and connected to the touch driving circuit (see Fig. 4 hot connection pads 430); 
a first touch line unit disposed on the encapsulation layer, electrically connected to the first touch electrode unit, and connected to the touch driving circuit through the first touch pad unit (see Fig. 4 showing the sense 450 and drive channels 460 connecting to the touch electrodes in the panel 420 to the pads 430 through the connector 470 to the drive and sense units 484 and 486); and 
a second touch line unit disposed on the second substrate, electrically connected to the second touch electrode unit, and connected to the touch driving circuit through the second touch pad unit (see Fig. 4 showing the sense 450 and drive channels 460 connecting to the touch electrodes in the panel 420 to the pads 430 through the connector 470 to the drive and sense units 484 and 486). 
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to combine the touch pads, traces and driving circuit of Gillmore with the touch panel of 

Regarding claim 4, Kung teaches the touch display device of claim 3.  Kung teaches wherein the second touch line unit is located on a different layer from the first touch line unit, wherein the second touch line unit and the first touch line unit intersect with each other, and are disposed above and below with respect to the second substrate, and wherein the second touch pad unit is located on a different layer from the first touch pad unit and is located higher than the first touch pad unit (see Fig. 12 and Fig. 1A and paragraph 9). 

Regarding claim 5, Kung teaches the touch display device of claim 3.  Kung teaches wherein the first touch electrode unit comprise two or more first touch electrodes, and the second touch electrode unit comprises two or more second touch electrodes (see Fig. 12 and Fig. 1A and paragraph 9), wherein the first touch line unit comprises two or more first touch lines, which are connected to the two or more first touch electrodes, respectively, and the second touch line unit comprises two or more second touch lines, which are connected to the two or more second touch electrodes (see Fig. 1C). 
Kung does not teach respectively, wherein the first touch pad unit comprises two or more first touch pads, which are connected to the two or more first touch lines, respectively, and the second touch pad unit comprises two or more second touch pads, which are connected to the two or more second touch lines, respectively, wherein some of the first touch lines are connected to some of the first touch pads through one of the opposite side surfaces of the first substrate in the first direction, and remaining ones of the first touch lines are connected to remaining ones of the first touch pads through a remaining one of the opposite side surfaces of the first substrate in the first direction, or some of the second touch lines are connected to some of the second touch pads through one of the opposite side surfaces of the 
However, Gillmore teaches respectively, wherein the first touch pad unit comprises two or more first touch pads, which are connected to the two or more first touch lines, respectively, and the second touch pad unit comprises two or more second touch pads, which are connected to the two or more second touch lines, respectively, wherein some of the first touch lines are connected to some of the first touch pads through one of the opposite side surfaces of the first substrate in the first direction, and remaining ones of the first touch lines are connected to remaining ones of the first touch pads through a remaining one of the opposite side surfaces of the first substrate in the first direction, or some of the second touch lines are connected to some of the second touch pads through one of the opposite side surfaces of the first substrate in the second direction, and remaining ones of the second touch lines are connected to remaining ones of the second touch pads through a remaining one of the opposite side surfaces of the first substrate in the second direction, and wherein the first touch pads and the second touch pads are respectively grouped together (see Fig. 4 showing the sense and drive channels connected to the touch electrodes in the panel and the pads and the ground through the connectors to the drive control circuit). 
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to combine the touch pads, traces and driving circuit of Gillmore with the touch panel of Kung for the purpose of connecting the touch electrodes to a driver using a known circuit system in the art for predictable results.



Regarding claim 10, Kung teaches a touch electrode film comprising: 
a first substrate having a display panel (see Fig. 12 bottom device 230 and display medium layer 220); 
a second substrate bonded to the first substrate by an adhesive layer (see adhesive layer 545); 
an encapsulation layer disposed on the display panel (see layer 210); 
a first touch electrode unit disposed on the encapsulation layer and extending in one of a first direction and a second direction intersecting with the first direction (see Fig. 12 third electrode layer 412); 
a second touch electrode unit disposed on the second substrate and extending in a remaining one of the first direction and the second direction (see Fig. 12 second electrode 542).
Kung does not teach a second touch pad unit disposed on the second substrate and located on the same side surface as the first touch pad unit in the first substrate in one of the first direction and the second direction and connected to a touch driving circuit; and 
a second touch line unit disposed on the second substrate, electrically connected to the second touch electrode unit, and connected to the touch driving circuit through the second touch pad unit.
However, Gillmore teaches a second touch pad unit disposed on the second substrate and located on the same side surface as the first touch pad unit in the first substrate in one of the first 
a second touch line unit disposed on the second substrate, electrically connected to the second touch electrode unit, and connected to the touch driving circuit through the second touch pad unit (see Fig. 4 showing the sense 450 and drive channels 460 connecting to the touch electrodes in the panel 420 to the pads 430 through the connector 470 to the drive and sense units 484 and 486). 
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to combine the touch pads, traces and driving circuit of Gillmore with the touch panel of Kung for the purpose of connecting the touch electrodes to a driver using a known circuit system in the art for predictable results.

Regarding claim 11, Kung in view of Gillmore teaches the touch electrode film of claim 10.  Gillmore teaches wherein the second touch electrodes are made of an integral-type transparent metal oxide, and the second touch lines are made of a same material as the second touch electrodes and a metal or an alloy thereof in at least two layers (see paragraphs 12 and 23). 

Regarding claim 13, Kung in view of Gillmore teaches the touch electrode film of claim 10.  Kung teaches wherein the second touch electrode unit is a touch sensing electrode configured to sense a touch (see paragraph 60). 

Claims 16-19 is rejected under 35 U.S.C. 103 as being unpatentable over in view of U.S. Publication 2016/0342243 to Kung and U.S. Publication 2011/0074729 to Im and U.S. Publication 2013/0207922 to Gillmore.


Regarding claim 16, Kung teaches the method of claim 14.  Kung does not teach wherein the forming of the firs touch electrode unit comprises forming, on the encapsulation unit, a first touch pad unit connected to the touch driving circuit and a first touch line unit electrically connected to the first touch electrode unit and connected to the touch driving circuit through the first touch pad unit,
wherein the forming of the second touch electrode unit comprises forming, on the second substrate, a second touch pad unit located on a same surface as the first touch pad unit in the first substrate in one of the first direction and the second direction and connected to the touch driving circuit, and a second touch line unit electrically connected to the second touch electrode and connected to the touch driving circuit through the second touch pad unit. 
However, Gillmore wherein the forming of the firs touch electrode unit comprises forming, on the encapsulation unit, a first touch pad unit connected to the touch driving circuit and a first touch line unit electrically connected to the first touch electrode unit and connected to the touch driving circuit through the first touch pad unit (see Fig. 4 hot connection pads 430 and showing the sense 450 and 
wherein the forming of the second touch electrode unit comprises forming, on the second substrate, a second touch pad unit located on a same surface as the first touch pad unit in the first substrate in one of the first direction and the second direction and connected to the touch driving circuit, and a second touch line unit electrically connected to the second touch electrode and connected to the touch driving circuit through the second touch pad unit (see Fig. 4 showing the sense 450 and drive channels 460 connecting to the touch electrodes in the panel 420 to the pads 430 through the connector 470 to the drive and sense units 484 and 486). 
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to combine the touch pads, traces and driving circuit of Gillmore with the touch panel of Kung for the purpose of connecting the touch electrodes to a driver using a known circuit system in the art for predictable results.

Regarding claim 17, Kung teaches the method of claim 16.  Kung teaches wherein the second touch line unit is located on a different layer from the first touch line unit, wherein the second touch line unit and the first touch line unit intersect with each other, and are disposed above and below with respect to the second substrate, and wherein the second touch pad unit is located on a different layer from the first touch pad unit and is located higher than the first touch pad unit (see Fig. 12 and Fig. 1A and paragraph 9). 

Regarding claim 18, Kung teaches the method of claim 16.  Kung teaches wherein the first touch electrode unit comprise two or more first touch electrodes, and the second touch electrode unit comprises two or more second touch electrodes (see Fig. 12 and Fig. 1A and paragraph 9), wherein the 
Kung does not teach respectively, wherein the first touch pad unit comprises two or more first touch pads, which are connected to the two or more first touch lines, respectively, and the second touch pad unit comprises two or more second touch pads, which are connected to the two or more second touch lines, respectively, wherein some of the first touch lines are connected to some of the first touch pads through one of the opposite side surfaces of the first substrate in the first direction, and remaining ones of the first touch lines are connected to remaining ones of the first touch pads through a remaining one of the opposite side surfaces of the first substrate in the first direction, or some of the second touch lines are connected to some of the second touch pads through one of the opposite side surfaces of the first substrate in the second direction, and remaining ones of the second touch lines are connected to remaining ones of the second touch pads through a remaining one of the opposite side surfaces of the first substrate in the second direction, and wherein the first touch pads and the second touch pads are respectively grouped together.
However, Gillmore teaches respectively, wherein the first touch pad unit comprises two or more first touch pads, which are connected to the two or more first touch lines, respectively, and the second touch pad unit comprises two or more second touch pads, which are connected to the two or more second touch lines, respectively, wherein some of the first touch lines are connected to some of the first touch pads through one of the opposite side surfaces of the first substrate in the first direction, and remaining ones of the first touch lines are connected to remaining ones of the first touch pads through a remaining one of the opposite side surfaces of the first substrate in the first direction, or some of the second touch lines are connected to some of the second touch pads through one of the opposite side surfaces of the first substrate in the second direction, and remaining ones of the second touch lines are 
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to combine the touch pads, traces and driving circuit of Gillmore with the touch panel of Kung for the purpose of connecting the touch electrodes to a driver using a known circuit system in the art for predictable results.

Regarding claim 19, Kung teaches the method of claim 16.  Gillmore teaches wherein each of the first touch electrodes is made of a metal or an alloy thereof in a form of a mesh, and the first touch lines contain a same material as each of the first touch electrodes, and wherein the second touch electrodes are made of an integral-type transparent metal oxide, and the second touch lines are made of a same material as the second touch electrodes and a metal or an alloy thereof in at least two layers (see paragraphs 12, 13 and 23). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over in view of U.S. Publication 2016/0342243 to Kung and U.S. Publication 2013/0207922 to Gillmore and U.S. Publication 2018/0136766 to Kim.


However, Kim teaches wherein the second substrate has a first touch pad unit groove at a position corresponding to the first touch pad unit (see Fig. 14 and paragraph 86). 
It would have been obvious to a person having ordinary skill in the art to combine the touch pad unit fitting into a groove of the opposite substrate as taught by Kim with the touch display of Kung for the purpose of simply replacing one substrate connection with another for predictable results.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over in view of U.S. Publication 2016/0342243 to Kung and U.S. Publication 2011/0074729 to Im and U.S. Publication 2013/0207922 to Gillmore and U.S. Publication 2018/0136766 to Kim.

Regarding claim 20, Kung teaches the touch display device of claim 19.  Kung does not teach wherein the second substrate has a first touch pad unit groove at a position corresponding to the first touch pad unit.
However, Kim teaches wherein the second substrate has a first touch pad unit groove at a position corresponding to the first touch pad unit (see Fig. 14 and paragraph 86). 
It would have been obvious to a person having ordinary skill in the art to combine the touch pad unit fitting into a groove of the opposite substrate as taught by Kim with the touch display of Kung for the purpose of simply replacing one substrate connection with another for predictable results.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN PARKER whose telephone number is (571)270-5161.  The examiner can normally be reached on Monday - Thursday 8am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAP/

/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625